DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Upchurch (U.S. Patent 4,553,428).

Upchurch discloses (Figs. 1-12) a fluid pressure measuring device for a measurement-while-drilling tool (col. 1, lines 6-12), comprising: 
a first sensor assembly 106 (col. 7, line 8), a second sensor assembly 106 (i.e. plurality: col. 7, line 8) and a sealing member 116 (i.e. plug: col. 7, line 30), 

the sealing member 116 is fixedly mounted on the mounting groove 110 (as shown in Fig. 6); 
both the first sensor assembly 106 and the second sensor assembly 106 are fixedly mounted in the mounting groove (col. 7, lines 8-9 and 23-28); 
a first liquid inlet hole 117 (col. 7, line 31) is formed in the sealing member 116 (col. 7, lines 30-31); 
a second liquid inlet hole (127 or 133: col. 7, line 54; col. 8, line 2) communicated with a center flow channel of the drill collar (col. 7, lines 54-62; col. 8, lines 6-9) is formed in the mounting groove (as shown in Figs. 7 and 8); 
a liquid inlet end of the first sensor assembly 106 is communicated with the first liquid inlet hole 117 (col. 7, lines 30-38); 
and a liquid inlet end of the second sensor assembly 106 is communicated with the second liquid inlet hole 127/133 (col. 7, lines 54-62; col. 8, lines 6-9).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Vidal et al. (U.S. Pub. 2010/0111467) discloses an optical pressure sensor that measures pressure both in the ring and in the production tubing.
	Du et al. (U.S. Patent 10,830,037) is a patent to the Inventors of the current application that is related to the subject matter of the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852